
	

113 HR 1459 : Ensuring Public Involvement in the Creation of National Monuments Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 1459
		IN THE SENATE OF THE UNITED STATES
		March 27, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To ensure that the National Environmental Policy Act of 1969 applies to the declaration of national
			 monuments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Public Involvement in the Creation of National Monuments Act.
		2.NEPA applicability to national monument declarationsSection 2 of the Act of June 8, 1906 (16 U.S.C. 431; commonly known as the Antiquities Act of 1906) is amended—
			(1)by striking That the President and inserting the following:
				
					(a)That the President;
			(2)by striking discretion, to declare and inserting discretion, subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), to declare;
			(3)by inserting before the final period the following . No more than one declaration shall be made in a State during any presidential four-year term of
			 office without an express Act of Congress; and
			(4)by adding at the end the following:
				
					(b)A declaration under this section shall—
						(1)not include private property without the informed written consent of the owner of the private
			 property affected by the declaration;
						(2)be considered a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), except if it affects 5,000 acres or less, in which case—
							(A)the declaration shall be categorically excluded from the National Environmental Policy Act of 1969;
							(B)the declaration shall expire three years after the date of the declaration; and
							(C)the declaration may become permanent if—
								(i)specifically designated as a monument by Federal statute; or
								(ii)the President follows the review process under the National Environmental Policy Act of 1969; and
								(3)be followed by a feasibility study that includes an estimate of the costs associated with managing
			 the monument in perpetuity, including any loss of Federal and State
			 revenue, and the benefits associated with managing the monument in
			 perpetuity, including jobs created and tourism dollars associated with
			 managing the monument, which shall be submitted to the Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate and made available on the
			 website of the Department of the Interior not later than one year after
			 the date of the declaration..
			3.Use of existing fundsThis Act shall not be construed to increase the amount of funds that are authorized to be
			 appropriated for any fiscal year.
		Passed the House of Representatives March 26, 2014.Karen L. Haas,Clerk
